FILED
                            UNITED STATES DISTRICT COURT                                    JUl 16 2009
                            FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                        Bankruptcy Courts
LEOTHIS WEST,                                  )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )       Civil Action No.        09 1316
                                               )
TIMOTHY FRANZ GEITHNER,                        )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

        This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiffs complaint, keeping in mind that a complaint filed by a

pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a

lawyer. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       Under its caption, the complaint in its entirety states, "Fruad [sic] and False Statement
Against the United States." CompI. at 1. Without factual allegations of any kind, the Court

cannot detennine its jurisdiction, the basis of the plaintiff s claims, or the relief demanded. As

drafted, the complaint fails to comply with Rule 8(a) and, therefore, the complaint will be

dismissed without prejudice.

        An Order consistent with this Memorandum Opinion is issued separately.




                                                     ~4
Date:   rl q 10 'I